Title: John H. Cocke to Thomas Jefferson, 26 March 1817
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
            Dear sir,
            Bremo
March 26. 1817
          
          I have received your letter of the 10th March and shall not fail, without some unforeseen obstacle to attend the meeting, you propose, of the Visitors for the establishment of the College in the neighbourhood of Charlottesville.
          I accept your polite invitation—and will be at Monticello on Monday the 7 of April.
          I have been long desirous to obtain some of your Marseilles fig—and send the Bearer hereof to get a few plants—You will oblige me, in sending also, some of the paper mulberry—and half a dozen cuttings of your lombardy poplar, which I think you told me, was of a distinct species from the common lombardy poplar.—
          I send you half a dozen bottles of the Carolina scuppernong, wine—which I hope you will do me the favor to accept as some testimony of the high respect & Esteem with which I am Your obedt Servant
          J. H. Cocke
        